

FIFTH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, Inc. (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, Inc. (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
reflect the relief for Participants impacted by Hurricane Matthew on or after
October 3, 2016, as described in Internal Revenue Service Announcement 2016-39
and other Treasury Department guidance;


NOW, THEREFORE, BE IT RESOLVED, effective as of October 3, 2016, the Plan is
hereby amended by adding the following new Section 9.12:


9.12    Certain Hurricane Matthew-Related Hardship Withdrawals.


With respect to any Participant whose (i) principal residence on October 4,
2016, (October 3, 2016, for Florida) was located in one of the counties
identified for individual assistance by the Federal Emergency Management Agency
because of the devastation caused by Hurricane Matthew, (ii) place of employment
was located in one of these counties on that applicable date, or (iii) whose
lineal ascendant or descendant, dependent, or Spouse had a principal residence
or place of employment in one of these counties on that date, a hardship
withdrawal may be made in accordance with IRS Announcement 2016-39 and other
Treasury Department guidance, the provisions of which are incorporated herein by
reference.


[Signature on following page]
    


1

--------------------------------------------------------------------------------




BE IT FURTHER RESOLVED, that the Retirement Committee has approved this Fifth
Amendment to the GPI Savings Plan this 10th day of November, 2016.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By: /s/ Brad Ankerholz                
Brad Ankerholz


By: /s/ Carla J. Chaney                
Carla J. Chaney


By: /s/ Debbie Frank                 
Debbie Frank


By: /s/ Stephen Scherger                
Stephen Scherger


By: /s/ Brian A. Wilson                
Brian A. Wilson










W:\4577.005\Docs\5th Amend GPI Savings (1-1-2015 restatement).docx


2